07/27/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0570


                                      DA 21-0570
                                   _________________

FRANKLIN S. & JANET L. TIEGS
(PTE) BAKER PRODUCE, INC.,

             Petitioners and Appellees,

      v.                                                           ORDER

STATE OF MONTANA, DEPARTMENT
OF REVENUE,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael F. McMahon, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   July 27 2022